DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on February 04, 2022.  In virtue of this amendment:
Claim 21 is newly added; and thus,
Claims 1-21 are now pending in the instant application.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A non-neutral-based, illuminated electrical load control for controlling a source of AC electrical power to a light-emitting diode (LED) lighting load, the non-neutral-based, illuminated electrical load control comprising … “the illumination assembly comprising: an indicator light that illuminates, at least in part, the non-neutral, illuminated electrical load control when the electrical switch assembly is in the OFF state; and a current-limiting circuit configured to limit leakage current through the illumination assembly to the LED lighting load to below an activation current of the LED lighting load when the electrical switch assembly is in the OFF state and the indicator light provides illumination”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claim 21 is allowed as being dependent on claim 1).
A non-neutral-based, illuminated electrical load control for controlling a source of AC electrical power to a light-emitting diode (LED) lighting load, the non-neutral-based, illuminated electrical load control comprising … “a current-limiting circuit configured to limit leakage current through the illumination assembly to the LED lighting load to below an activation current of the LED lighting load when the electrical switch assembly is in the OFF state and the indicator light provides illumination; and wherein the electrical switch assembly further comprises a line terminal to electrically connect to a line conductor of the source of AC electrical power; a switched terminal to electrically connect to facilitate supplying electrical power to the LED lighting load; wherein AC current flows between the line terminal and the switched terminal in the ON state, and is interrupted from flowing between the line terminal and the switch terminal in the OFF state; and wherein the current-limiting circuit is in series-electrical connection between the line terminal and the switched terminal of the electrical switch assembly”, in combination with the remaining claimed limitations as claimed in independent claim 5 (claims 2-4 and 6-7 are allowed as being dependent on claim 5).
A non-neutral-based, illuminated electrical load control for controlling a source of AC electrical power to a light-emitting diode (LED) lighting load, the non-neutral-based, illuminated electrical load control comprising … “the illumination assembly comprising a light-emitting diode (LED) indicator light that illuminates, at least in part, the non-neutral, illuminated electrical load control when the electrical switch assembly is in the OFF state; a current-limiting circuit electrically configured to limit leakage current through the illumination assembly to the LED lighting load to below an activation current of the LED lighting load when the electrical switch assembly is in the OFF state and the indicator light provides illumination; and an AC-to-DC converter providing a DC current to the LED indicator light when the electrical switch assembly is in the OFF state and the indicator light provides illumination”, in combination with the remaining claimed limitations as claimed in independent claim 8.
A non-neutral-based, illuminated electrical load control for controlling a source of AC electrical power to a light-emitting diode (LED) lighting load, the non-neutral-based, illuminated electrical load control comprising … “the illumination assembly comprising a light-emitting diode (LED) indicator light that illuminates, at least in part, the non-neutral, illuminated electrical load control when the electrical switch assembly is in the OFF state; a current-limiting circuit configured to limit leakage current through the illumination assembly to the LED lighting load to below an activation current of the LED lighting load when the electrical switch assembly is in the OFF state and the indicator light provides illumination; and an AC-to-DC converter providing a DC current to the LED indicator light when the electrical switch assembly is in the OFF state and the indicator light provides illumination; and wherein the current-limiting circuit further comprises a first resistor and a second resistor, the first resistor being electrically coupled between a first terminal of the electrical switch assembly and the AC-to-DC converter, and the second resistor being electrically coupled between a second terminal of the electrical switch assembly and the AC-to-DC converter”, in combination with the remaining claimed limitations as claimed in independent claim 10 (claims 9 and 11 are allowed as being dependent on claim 10).
A non-neutral-based, illuminated electrical load control for controlling a source of AC electrical power to a light-emitting diode (LED) lighting load, the non-neutral-based, illuminated electrical load control comprising … “the illumination assembly comprising: a circuit board disposed within the wall-box mounted housing; an indicator light that illuminates, at least in part, the non-neutral, illuminated electrical load control when the electrical switch assembly is in the OFF state, the indicator light being coupled to the circuit board; and a current-limiting circuit electrically configured to limit leakage current through the illumination assembly to the LED lighting load to below an activation current of the LED lighting load when the electrical switch assembly is in the OFF state and the indicator light provides illumination”, in combination with the remaining claimed limitations as claimed in independent claim 12 (claims 13-20 are allowed as being dependent on claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Salvestrini – US 9,084,324
Prior art Telefus et al. – US 2020/0366079
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 5, 2022